Citation Nr: 0308114	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  97-32 705A	)	DATE
	)
	)


THE ISSUE

Whether a June 1990 decision by the Board of Veterans' 
Appeals which denied increased evaluations for left ulnar 
nerve paresis, right ulnar nerve tenderness, and abdominal 
pain, and which denied a total disability rating based on 
individual unemployability should be revised or reversed on 
the grounds of clear and unmistakable error.  

(The issue of entitlement to an earlier effective date for a 
total disability rating based on individual unemployability 
(TDIU) will be the subject of a separate decision.)  


REPRESENTATION

Moving party represented by:  Eldon E. Nygaard, Attorney


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne


INTRODUCTION

The veteran had active military service from August 1965 to 
March 1970.  

This matter arises out of correspondence commencing in August 
1999 that raised the claim that the decision made by the 
Board of Veterans' Appeals (Board) in June 1990 contained 
clear and unmistakable error (CUE) and should be reversed.  
The Board entered an adverse determination on this claim in 
January 2001, which the veteran appealed to the Court of 
Appeals for Veterans Claims (Court).  Pursuant to a joint 
motion for remand submitted to the Court by the Department of 
Veterans Affairs (VA) General Counsel's office on behalf of 
the Secretary of VA, and by the veteran's representative, the 
Court vacated the Board's January 2001 decision in May 2002.  
The matter was then returned to the Board, and after an 
extension of time within which to submit additional evidence 
or argument was granted, the veteran's representative 
submitted such written argument in February 2003.  The matter 
is now ready for consideration.  


FINDINGS OF FACT

1.  To the extent the June 1990 Board decision did not assign 
a rating in excess of 30 percent for left ulnar nerve paresis 
and right ulnar nerve paresis, or a compensable evaluation 
for abdominal pain or award TDIU benefits, it was supported 
by the evidence then of record.  

2.  The appropriate statutory and regulatory provisions for 
evaluating the impairment caused by left and right ulnar 
nerve paresis and abdominal pain were not incorrectly applied 
by the Board in its June 1990 decision 

3.  The appropriate statutory and regulatory provisions for 
determining entitlement to TDIU benefits were not incorrectly 
applied by the Board in its June 1990 decision. 

4.  To the extent the Board's June 1990 decision failed to 
assign separate ratings for left elbow arthritis, it was 
erroneous.  

5.  To the extent the Board's June 1990 decision failed to 
assign separate ratings for right elbow arthritis it was 
erroneous.  

6.  Effective from January 19, 1984 to March 15, 1984, the 
veteran's left elbow arthritis was productive of painful 
limitation of motion.  

7.  Effective from March 15, 1984 to January 11, 1996, the 
veteran's left elbow arthritis was productive of limitation 
of flexion to 90 degrees.  

8.  Effective from January 11, 1996, the veteran's left elbow 
arthritis is productive of limitation of flexion to 45 
degrees or less.  

9.  Effective from March 15, 1984 to December 18, 1986, the 
veteran's right elbow arthritis was productive of painful 
limitation of motion.

10.  Effective from December 18, 1986 to January 19, 1988, 
the veteran's right elbow arthritis was productive of 
limitation of flexion to 90 degrees.  

11.  Effective from January 19, 1988 to July 21, 1994, the 
veteran's right elbow arthritis was productive of limitation 
of pronation such that motion was lost beyond the mid arc.  

12.  Effective from July 21, 1994, the veteran's right elbow 
arthritis is productive of limitation of flexion to 45 
degrees or less.  


CONCLUSIONS OF LAW

1.  The June 1990 Board decision, insofar as it denied a 
rating in excess of 30 percent for left ulnar nerve paresis 
and right ulnar nerve paresis, a compensable evaluation for 
abdominal pain and TDIU benefits, may not be reversed or 
revised on the basis of clear and unmistakable error.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 
(2002).  

2.  To the extent the June 1990 Board decision failed to 
assign separate disability ratings for left elbow arthritis 
it was erroneous, and the record establishes that from 
January 19, 1984, the criteria for a 10 percent disability 
evaluation for that impairment were met; effective from March 
15, 1984 the criteria for a 20 percent evaluation for that 
impairment were met; and effective from January 11, 1996, the 
criteria for a 40 percent disability evaluation for that 
disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, .4.7, 4.14, 4.45, Diagnostic Codes 5003, 
5206, 5207, 5213(2002).  

3.  To the extent the June 1990 Board decision failed to 
assign separate disability ratings for right elbow arthritis, 
it was erroneous and the record establishes that from March 
15, 1984 the criteria for a 10 percent disability evaluation 
for that impairment were met; effective from December 18, 
1986 the criteria for a 20 percent disability evaluation for 
that impairment were met; effective from January 19, 1988 the 
criteria for a 30 percent disability evaluation for that 
impairment were met; and effective from July 21, 1994 the 
criteria for a 50 percent disability evaluation for that 
impairment are met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, .4.7, 4.14, 4.45, Diagnostic Codes 5003, 
5206, 5207, 5213(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the issue considered in this motion reflects, the Board 
entered decisions on four separate issues in a June 1990 
decision.  The veteran argues each of those four decision 
contained error and should be reversed or revised.  This 
decision will address each of those four issues in turn.  



LEFT ARM

With respect to the matter regarding the evaluation of left 
(minor) ulnar nerve paresis, that disability was originally 
service connected in 1970, and assigned a 20 percent 
disability evaluation.  That was increased to 30 percent in a 
1971 rating action, and reduced to a 20 percent evaluation in 
a 1972 rating action.  In a March 1984 rating action, the 
disability evaluation was increased to 30 percent.  This 
evaluation was confirmed in a January 1985 rating action, and 
it was from this rating action that the Board's 1990 decision 
arose.  

In its 1990 decision, the Board found that the veteran's left 
ulnar nerve paresis was not shown to be productive of atrophy 
or deformity as required for the next higher evaluation under 
38 C.F.R. Diagnostic Code 8516.  [Specifically, to warrant 
the next higher 50 percent rating for impairment of the ulnar 
nerve on the minor extremity under this code required 
complete paralysis; the "griffin claw" deformity due to 
flexor contraction of the ring and little fingers, atrophy 
very marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of ring and little fingers, 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of wrist weakened.)  Absent these findings, 
the Board determined that entitlement to the next higher 50 
percent rating for this disability was not warranted.  

Rule 1403 of the Rules of Practice of the Board of Veterans' 
Appeals, found at 38 C.F.R. § 20.1403 (2000), relates to what 
constitutes CUE and what does not, and provides as follows:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the 
result would have been manifestly different but for 
the error.  Generally, either the correct facts, as 
they were known at the time, were not before the 
Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.

(b) Record to be reviewed.  (1) General. Review for 
clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed 
when that decision was made.  (2) Special rule for 
Board decisions issued on or after July 21, 1992.  For 
a Board decision issued on or after July 21, 1992, the 
record that existed when that decision was made 
includes relevant documents possessed by the 
Department of Veterans Affairs not later than 90 days 
before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of 
the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must 
have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  If 
it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be 
clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.
(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a 
Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation 
of evidence.  A disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct 
application of a statute or regulation where, 
subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.

(Authority:  38 U.S.C.A. §§ 501(a), 7111).

Furthermore, a motion to revise a prior Board decision, 

. . . must set forth clearly and specifically the 
alleged clear and unmistakable error, or errors, of 
fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the 
result would have been manifestly different but for 
the alleged error.  Non-specific allegations of 
failure to follow regulations or failure to give 
due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy 
the requirements of the previous sentence.  Motions 
which fail to comply with the requirements set 
forth in this paragraph shall be dismissed without 
prejudice to refilling under this subpart.  

38 C.F.R. § 20.1404(b) (2000).  

The Board further notes that, with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims.  More specifically, it was observed that 
Congress intended that the Department of Veterans Affairs 
adopt the Court's interpretation of the term "clear and 
unmistakable error."  Indeed, as was discussed in the notice 
of proposed rulemaking, 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill that became the statute specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of [CUE]."  143 Cong. Rec. H1567, H1568 
(daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).  Therefore, the 
Board is permitted to seek guidance, as to the existence of 
clear and unmistakable error in prior Board decisions, based 
upon years of prior Court decisions regarding CUE.

As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were 
known at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied,"
(2) the error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE 
must be based on the record and law that existed at 
the time for the prior adjudication in question.

Damrel v. Brown, 6 Vet.App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The evidence at the time of the Board's 1990 decision 
included the report of an examination conducted for VA 
purposes in 1988, which showed only subtle atrophy of the 
small muscles of the left hand without involvement of the 
hypothenar eminence, and no impairment in flexion of the 
wrist.  Thus, regardless of what other evidence in the record 
at the time of the Board's decision might have disclosed, 
there was obvious evidence of record to support the 
conclusion the Board entered in 1990.  That being so, any 
claim of error in the Board's 1990 conclusion would amount to 
nothing more that a disagreement as to how the evidence was 
weighed.  This is specifically cited in applicable regulation 
as an example of what does not constitute CUE.  See 38 C.F.R. 
§ 20.1403(d)(3).  Since the Board cited to correct facts 
shown in the record and appropriately considered the 
applicable criteria for evaluating this impairment, it may 
not be concluded that to the extent the Board's 1990 decision 
denied a rating in excess of 30 percent for left ulnar 
paresis, it was erroneous.  

The Board's inquiry, however, may not stop here.  In 
examining the history of the veteran's left upper extremity 
disability, it is observed that the impairment was originally 
characterized as left elbow traumatic arthritis.  In June 
1971, it was re-characterized as left ulnar nerve motor and 
sensory paresis, and re-characterized again in November 1971 
as simply left ulnar nerve paresis.  In March 1975, however, 
degenerative arthritis was again included in the disability's 
description, where it has remained as part of the 
disability's character to the present time.  In view of this, 
it is clear that at the time of the Board's 1990 decision, 
the disability at issue also contemplated arthritis of the 
left elbow.  It is equally clear that the Board did not 
address this aspect of the veteran's disability in its 
decision.  As will be further explained below, this failure 
constitutes error and it will now be necessary to enter a 
decision which assigns an appropriate evaluation that 
accounts for the left elbow arthritis impairment.  

As set forth above, to constitute error in a prior decision, 
the error must be of a nature that had it not been made, the 
outcome of the decision in question would have been 
manifestly different.  Accordingly, if the evidence of record 
in 1990 did not show the veteran to have satisfied the 
criteria for a compensable evaluation for elbow arthritis, 
the failure of the Board to have considered impairment due to 
arthritis at that time would not be the kind of error that 
would require a revision or reversal of the decision since 
the outcome would not have been different.  As it happens, 
however, the impairment resulting from the veteran's left 
elbow arthritis, as shown by the evidence of record at that 
time, met the criteria for a compensable rating such that the 
outcome of the Board's 1990 decision should have been 
manifestly different.  Indeed, since the claims file reveals 
that the RO has yet to enter a separate disability evaluation 
for the veteran's left elbow arthritis disability, that 
matter has essentially been pending since the rating decision 
that brought the claim before the Board in 1990.  
Accordingly, it now becomes necessary to assign the 
appropriate rating for that aspect of the veteran's left 
elbow impairment.  

With respect to rating impairment caused by service connected 
disability, those evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

Under applicable criteria, arthritis is evaluated under the 
provisions of 38 C.F.R. Part IV, Diagnostic Code 5003, which 
further directs that the rating should be based on the 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  The evaluations for 
limitation of range of motion of the elbow may be found at 38 
C.F.R. Diagnostic Codes 5206 (elbow flexion), 5207 (elbow 
extension), and 5213 (limitation of pronation and 
supination).  These Diagnostic Codes provide for the 
following ratings:  

Diagnostic Code 5206				Major 			Minor
	Flexion limited to 45 degrees		50%			40%
	Flexion limited to 55 degrees 		40%			30%
	Flexion limited to 70 degrees 		30%			20%
	Flexion limited to 90 degrees 		20%			20%
	Flexion limited to 100 degrees 		10%		
	10%
	Flexion limited to 110 degrees 		0%		
	0%

Diagnostic Code 5207
	Extension limited to 110 degrees 		50%		
	40%
	Extension limited to 100 degrees 		40%		
	30%
	Extension limited to 90 degrees 		30%		
	20%
	Extension limited to 75 degrees 		20%		
	20%
	Extension limited to 60 degrees 		10%		
	10%
	Extension limited to 45 degrees 		10%		
	10%

Diagnostic Code 5213
	Pronation motion lost beyond middle
 of arc						30%			20%
	Motion lost beyond last quarter of arc, 
	the hand does not approach full 
	pronation					20%			20%

	Limitation of supination to 30 degrees
	or less						10%			10%

In addition to the foregoing, Diagnostic Code 5003 provides 
that where limitation of motion of a specific joint is 
noncompensable under the appropriate diagnostic code, a rating 
of 10 percent is for application for each major joint affected 
by limitation of motion which is confirmed by swelling, muscle 
spasm or satisfactory evidence of painful motion.  The elbow 
is a major joint, and its normal range of motion is from 0 
degrees extension to 145 degrees flexion.  Normal forearm 
pronation is from 0 degrees to 80 degrees and normal forearm 
supination is from 0 degrees to 85 degrees.  See 38 C.F.R. 
§§ 4.45, 4.71, Plate I.  

In reviewing the evidence in this case, it is apparent that 
as early as in January 1984, [January 19th] the veteran met 
the minimum schedular criteria for a compensable (10%) 
evaluation for his left elbow arthritis as provided for by 
Diagnostic Code 5003.  The report of a VA examination 
conducted at that time, revealed range of motion of the left 
elbow as to 10 degrees extension and to 120 degrees flexion, 
with pain about the joint.  Pronation was to 75 degrees and 
supination was to 45 degrees.  Clearly, this motion is not so 
limited as to warrant a compensable evaluation under 
Diagnostic Codes 5206, 5207 or 5213, but there is obvious 
limitation of motion with pain.  Accordingly, a separate 10 
percent evaluation for the veteran's left elbow arthritis 
under Diagnostic Code 5003 is warranted from the date of this 
examination, January 19, 1984.  

Not long after this examination, a VA hospitalization summary 
from a  hospitalization commencing March 15, 1984, reflects 
range of motion of the left elbow was measured as from only 
20 degrees to 90 degrees.  There was 0 degrees of supination 
and 80 degrees of pronation.  This limitation is consistent 
with the criteria for the assignment of a 20 percent 
evaluation for limitation of flexion under Diagnostic Code 
5206.  For many years thereafter, on those occasions when the 
record reflects the range of motion of this elbow was 
measured, the results, while varying somewhat, generally 
continue to show limitation consistent with a 20 percent 
evaluation.  For instance, VA outpatient treatment records 
dated in May and November 1988 show range of motion of the 
left elbow from 30 degrees to 90 degrees.  Likewise, a VA 
outpatient record dated in July 1990 again shows left elbow 
range of motion from 30 to 90 degrees, and when examined for 
VA purposes in October 1990, the veteran's left elbow range 
of motion was from 50 degrees to 87 degrees.  Somewhat 
similar findings were recorded in 1993 and 1994, when range 
of motion of the elbow in extension and flexion was measured 
as from 30 degrees to 85 degrees and from 45 degrees to 95 
degrees, respectively.  

In outpatient records that appear to be dated January 11, 
1996, however, the range of motion of the left elbow was 
indicated to be from only 20 degrees extension to 30 degrees 
of flexion.  Likewise, only 20 to 40 degrees of left elbow 
motion was noted on examination conducted for VA purposes in 
February 1999, and only 20 to 30 degrees of motion noted in 
VA outpatient records dated in February 2000.  Under these 
circumstances, the evidence supports the conclusion that from 
January 11, 1996, the veteran met the criteria for a 40 
percent rating for his limitation of motion of the left elbow 
pursuant to Diagnostic Code 5206.  

In sum, the veteran met the criteria for a separate 10 
percent rating for his left elbow arthritis, for the period 
from January 19, 1984 to March 15, 1984; he met the criteria 
for a separate 20 percent rating for that disability from 
March 15, 1984 to January 11, 1996; and from January 11, 1996 
to the present he has met the criteria for a separate 40 
percent evaluation for his left elbow arthritis.  


RIGHT ARM

Service connection for the veteran's right upper extremity 
was established by a March 1983 rating action, with a non-
compensable disability evaluation assigned effective from 
February 1982.  By a March 1984 rating action, this 
evaluation was increased to 30 percent where it remained at 
the time of the June 1990 Board decision in question.  In its 
decision, the Board essentially found the evidence showed no 
more than moderate incomplete paralysis of the right ulnar 
nerve.  As far as it went, there was no error in reaching 
this conclusion as examination in 1988 showed unimpaired 
flexor strength of the fingers and wrists on motor strength 
testing.  (The next higher rating would require evidence 
showing severe incomplete paralysis.  Diagnostic Code 8516. )  
Thus, as with the impairment of the left ulnar nerve, the 
correct facts as reflected in the record supported the 
Board's conclusion and the applicable criteria for evaluating 
this impairment was properly applied.  Accordingly, any claim 
of error in the conclusion the Board reached with respect to 
this evaluation would amount to nothing more that a 
disagreement as to how the evidence was weighed.  As stated 
above, this does not constitute CUE.  

Nevertheless, like with the left upper extremity, the 
disability affecting the right upper extremity included 
arthritis.  The disability itself is characterized as "right 
ulnar nerve tenderness with progressive degenerative 
arthritis, right elbow, major."  (Emphasis added.)  Thus, as 
with the left upper extremity, and assuming the veteran met 
the criteria for a compensable evaluation for impairment 
caused by arthritis in his right elbow, it was error not to 
have assigned a separate evaluation for the veteran's right 
elbow arthritis in the Board's 1990 decision.  The evidence 
of record in 1990 does show the veteran met the criteria for 
a compensable evaluation for right elbow arthritis, and 
therefore, it now becomes necessary to assign the appropriate 
rating for that aspect of the veteran's right elbow 
impairment.  Moreover, as was the case with left elbow 
arthritis, the claims file reveals that the RO has never 
assigned a separate disability evaluation for the veteran's 
right elbow arthritis, such that this question has 
essentially remained pending since the rating action that 
brought the claim before the Board in 1990.  In this 
decision, the Board will assign what it considers to be the 
appropriate evaluation for the veteran's right elbow 
arthritis.  

As with the veteran's left elbow, there are numerous records 
reflecting varying degrees of limitation in the various 
planes in which the arm moves.  They are not entirely 
consistent with each other, but overall reflect a 
deterioration in the range of elbow motion over time.  As 
early as VA hospital records dated in March 1984, 
(hospitalization commencing March 15th), the range of painful 
motion of this elbow was from 10 degrees extension to 110 
degrees flexion, with pronation to 80 degrees and supination 
to 20 degrees.  This clearly satisfies the minimum criteria 
for a schedular 10 percent rating under Diagnostic Code 5003 
for limitation of motion of a major joint.  Indeed, this 
record also reflects the criteria for a 10 percent evaluation 
were met under Diagnostic Code 5213 for limitation of 
supination.  Since the Board is considering limitation of 
motion generally, however, attention will be focused on the 
limitation that would yield the highest rating.  To do 
otherwise, that is, to assign separate ratings for the 
limitation shown in each plane of motion, would be 
pyramiding, or evaluating the same manifestation under 
different diagnoses.  This is prohibited pursuant to 38 
C.F.R. § 4.14.  Thus, effective from March 1984, the veteran 
met the criteria for a separate 10 percent rating for painful 
limitation of motion caused by his right elbow arthritis.  

Subsequently dated private treatment records show that in 
December 1986, (December 18, 1986) range of motion of the 
veteran's right elbow had deteriorated to a range from 20 
degrees to only 90 degrees flexion.  Flexion so limited 
satisfies the criteria for a 20 percent rating under 
Diagnostic Code 5206.  Thereafter, while flexion and 
extension capability does not seem to have significantly 
deteriorated for several years, in January 1988, (the 19th), 
pronation of the veteran's right forearm was shown to be to 
only 10 degrees, which is clearly motion lost beyond the 
middle of the arc, such that the criteria for a 30 percent 
evaluation under Diagnostic Code 5213 were met.  For many 
subsequent years, limitation of motion in this plane 
continued to be the most disabling characteristic of the 
veteran's elbow arthritis for purposes of evaluating that 
impairment under VA's Schedule for Rating Disabilities.  For 
example, records dated in July 1989, show pronation was only 
to 30 degrees.  VA examination conducted in October 1990, 
revealed pronation to only 10 degrees, and in August 1991 
records, the veteran is described as having "essentially no 
pronation."  (This apparently underwent some subsequent 
improvement as in private records dated in October 1993, 
active pronation was noted to be 35 degrees.)    

When examined for VA purposes in July 1994, (the 21st), 
however, range of motion in flexion/extension is shown to 
have deteriorated to the point where its impairment exceeds 
that which had been previously shown for limitation of 
pronation.  At that time, it was recorded that the range of 
motion in extension and flexion was shown to be only to 20 or 
30 degrees.  This satisfies the criteria for the maximum 50 
percent rating for limitation of flexion/extension, which the 
subsequently dated evidence shows has continued to be met.  
Specifically, VA outpatient treatment records dated in 
January 1996 showed right elbow flexion/extension of only 20 
to 30 degrees; a VA examination report dated in February 1999 
showed "markedly limited" range of motion at each elbow 
"to perhaps 20-40 degrees flexion and extension with full 
extension not possible;" and a February 2000 VA examination 
report showing "terribly decreased" range of motion with 
flexion "only up to 20-30 degrees." 

Thus, the veteran met the criteria for a 10 percent 
evaluation for his right elbow arthritis, effective from 
March 15, 1984.  He then met the criteria for a 20 percent 
rating, effective from December 18, 1986; a 30 percent 
evaluation, effective from January 19, 1988, and for a 50 
percent evaluation, effective from July 21, 1994.  


Abdominal Pain

With respect to the non-compensable evaluation assigned for 
the veteran's abdominal pain, it is significant to note, 
first, that the etiology of this discomfort was unknown at 
the time of the Board's 1990 decision.  Secondly, the list of 
disabilities and the criteria for evaluating them as set out 
in the Schedule for Rating Disabilities, did not then and 
does not now, specifically included Abdominal Pain.  (The 
etiology of the discomfort apparently remained unknown until 
VA examination in 1997, when it was attributed to nerve root 
irritation in the thoracic spine.  In a November 1997 rating 
action, a 10 percent disability evaluation was assigned for 
that disability, effective from November 1997.)  

As the Board pointed out in its 1990 decision, 38 C.F.R. 
§ 4.20 accounts for a situation such as this where an 
unlisted condition is encountered and provides that it will 
be permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  The Board chose, as did the RO before it, to 
consider this disability as analogous to an injury to muscle 
group XIX, which is evaluated under the provisions of 38 
C.F.R. Part 4, Diagnostic Code 5319.  The function of this 
muscle group is to provide the support and compression of the 
abdominal wall and lower thorax; the flexion and lateral 
motions of the spine; and synergists in strong downward 
movements of the arm.  Choosing this Diagnostic Code is 
clearly a logical choice given the functions, complaints and 
areas involved.  

In its 1990 decision, the Board denied a compensable 
evaluation for this disability because the evidence failed to 
show that any abdominal wall muscle injury was more than 
slight in nature.  (Under Diagnostic Code 5319, a slight 
muscle group XIX injury is assigned a 0 percent rating, and a 
moderate muscle group XIX injury is assigned a 10 percent 
rating.)  That this decision was supported by the evidence of 
record at the time is manifest, given that there was no 
record reflecting any injury to muscle group XIX.  Although 
the record documented a number of occasions when the veteran 
was seen for complaints of abdominal area discomfort, 
including periods of hospitalization and when undergoing VA 
examinations, there are no records reflecting the presence of 
any muscle group injury.  Given that, the Board's decision to 
deny a compensable evaluation is not clearly erroneous.  

In reaching this decision, the Board does not mean to imply 
that a different adjudicator, could not have chosen to 
consider the veteran's abdominal pain as analogous to a 
disability other than an injury to muscle group XIX, as for 
instance an ulcer, and perhaps have assigned a compensable 
evaluation under Diagnostic Code 7305 (Duodenal ulcer).  
Nevertheless, the issue presently before the Board is limited 
to whether there was error in the Board's 1990 decision that 
denied a compensable evaluation for the abdominal condition.  
As explained above, it was not unreasonable for the Board in 
1990 to consider the condition as analogous to a muscle 
injury, and then conclude that a compensable evaluation was 
not warranted.  The correct facts were known by the Board, 
and the appropriate statutory and regulatory provisions were 
correctly applied.  The present disagreement with the outcome 
in 1990, is nothing more than a disagreement with how the 
facts were weighed.  Under these circumstances, it may not be 
concluded that the Board's 1990 decision was erroneous.  


TDIU

Regarding the Board's 1990 decision to deny TDIU benefits, it 
is observed that the Board accurately set forth the 
applicable criteria for awarding that benefit in citing to 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  These regulations 
essentially provide for an award of TDIU benefits when it is 
found that service connected disorders are sufficient to 
render the veteran unemployable without regard to either 
advancing age or non-service connected disorders.  Where the 
schedular rating is less than total, a total disability 
rating may nevertheless by assigned when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there are 
two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the purpose of one disability ratable 
at 40 percent, disabilities of one or both upper extremity 
will be considered as one disability.  

At the time of the Board's 1990 decision, it was understood 
the veteran had four service connected disabilities.  His 
left ulnar nerve disorder, rated 30 percent; his right ulnar 
nerve disorder, rated 30 percent; abdominal pain, rated 0 
percent; and hemorrhoids, rated 0 percent.  As explained 
above, however, the veteran also should have been considered 
to have impairment resulting from his left and right elbow 
arthritis.  As stated earlier in this decision, the left 
elbow arthritis should have been considered 10 percent 
disabling from January 1984, and 20 percent disabling from 
March 1984.  The veteran's right elbow arthritis should have 
been considered 10 percent disabling from March 1984, 20 
percent disabling from December 1986, and 30 percent 
disabling from January 1988.  Thus, during the period prior 
to the Board's June 1990 decision, he should have been 
considered to have met the minimum schedular criteria for an 
award of TDIU benefits.  That alone, however, does not 
trigger entitlement.  The evidence must still show an 
inability to secure or follow substantially gainful 
employment as a result of service connected disability.  More 
particularly for purposes of this motion, it must be shown 
the Board clearly and unmistakably erred in concluding in 
1990, the veteran failed to meet this criteria.  

In this regard, the evidence of record at the time showed 
that the veteran had worked full time from 1974 to late 1984, 
and then started full time college studies in Business 
Administration in January 1985.  He earned his degree in May 
1988, following a three year regimen reported in 1986 as 
arising at 5:45 AM, assisting his own children in getting 
them ready for school, leaving the house at 7:20 AM to pursue 
his degree, and then not returning home until approximately 
5:00 PM.  Upon graduation, the veteran apparently then sought 
out employment opportunities with the Department of 
Agriculture, and a state government agency.  While these 
efforts were evidently unsuccessful at the time of the 
Board's decision, on this record, at that time, it was not 
unreasonable to conclude that the veteran was capable of 
securing and following a substantially gainful occupation.  
Obviously, he was unemployed, but that is not the same as 
being incapable of employment due to service connected 
disabilities.  

As with the veteran's abdominal condition, the conclusion 
that the 1990 Board decision was not erroneous in denying 
TDIU benefits is not to say that another adjudicator 
reviewing the record at that time might well have concluded 
TDIU benefits were warranted.  Nevertheless, the Board's 1990 
decision was based on the correct facts as known at the time, 
was supported by the evidence, and was consistent with the 
regulatory provisions extant at the time.  Under these 
circumstances, the Board may not at this time find that its 
earlier decision was erroneous.  Accordingly, the veteran's 
claim there was clear and unmistakable error in the June 1990 
decision to deny TDIU benefits must be denied. 

In reaching the foregoing decisions, the Board observes that 
the veteran, through his representative, has placed some 
significance on the fact that there were relevant VA 
treatment records in existence at the time of the Board's 
1990 decision which had not been associated with the claims 
file when the 1990 decision was made.  It is argued that as 
VA records, they should be construed as part of the record in 
1990, and therefore, considered by the undersigned in 
rendering this decision.  

In response to this, the Board notes that the fact remains 
that the documents to which reference is made were 
undisputedly not part of the record considered by the Board 
in 1990.  The rule which provided for such VA documents to be 
construed as part of a claims file was not articulated until 
the 1992 decision in Bell v. Derwinski, 2 Vet. App. 611 
(1992), two years after the Board decision in question.  
Moreover, in precedent opinion provided by the VA General 
Counsel in 1995, VAOPGCPREC 12-95, it was determined that for 
decisions rendered prior to the date of the Bell decision in 
1992, the failure to consider evidence which was in VA's 
possession at the time of the decision, although not actually 
in the record before the decision makers, may not provide a 
basis for a finding of clear and unmistakable error.  
[Although this particular opinion addressed decisions by 
adjudicators at the RO, it is considered applicable to Board 
decisions as well.  See 38 C.F.R. § 20.1403(b)(2)].  Under 
these circumstances, the records added to the claims file 
after the Board's 1990 decision do not have a bearing on the 
question of whether there was error in that decision, since 
the determination of error must be based on the record as it 
existed at the time of the earlier decision.  As such, any 
further discussion of these additional records in the context 
of determining whether there was error in the Board's 1990 
decision, voluminous though these records may be, is 
unnecessary.  

(Although the above mentioned records submitted by the 
veteran are not relevant to the question of whether there was 
error in the Board's 1990 decision, they were considered in 
evaluating the impairment due to left and right elbow 
arthritis.)  


ORDER

The motion to revise the June 1990 Board decision to the 
extent it failed to assign a separate disability evaluation 
for left elbow arthritis is granted, and subject to the law 
and regulations governing the payment of monetary benefits a 
separate 10 percent disability evaluation for that impairment 
is granted effective from January 19, 1984; a separate 20 
percent disability evaluation for that impairment is granted 
effective from March 15, 1984; and a separate 40 percent 
disability evaluation for that impairment is granted 
effective from January 11, 1996.  

The motion to revise the June 1990 Board decision to the 
extent it failed to assign a separate evaluation for right 
elbow arthritis is granted, and subject to the law and 
regulations governing the payment of monetary benefits a 
separate 10 percent disability evaluation for that impairment 
is granted effective from March 15, 1984, a separate 20 
percent disability evaluation for that impairment is granted 
effective from December 18, 1986, a separate 30 percent 
disability evaluation for that impairment is granted 
effective from January 19, 1988, and a separate 50 percent 
disability evaluation for that impairment is granted, 
effective from July 21, 1994.  

The motion to revise or reverse the June 1990 Board decision 
to the extent it denied an increased rating for left ulnar 
nerve paresis is denied. 

The motion to revise or reverse the June 1990 Board decision 
to the extent it denied an increased rating for right ulnar 
nerve disability is denied.  

The motion to revise or reverse the June 1990 Board decision 
that denied an increased (compensable) evaluation for 
abdominal pain is denied.  

The motion to revise or reverse the June 1990 Board decision 
that denied entitlement to a total disability rating based on 
individual unemployability is denied.  


                       
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




